DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 9/9/2022. In virtue of this communication claims 1-21 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 6/9/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the claim objections are withdrawn.
        
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 17-18 and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al (US Pub 20170093124) in view of Kim et al (2.5D Silicon Optical Interposer for 400 Gbps Electronic-Photonic Integrated Circuit Platform Packaging) in further view of Doerr (US Pub 20140153931).

Regarding Claim 1, Nagarajan discloses a package of an integrated optical transceiver comprising: 
a metal case having two side members, a bottom member, and a lid member (Fig 6A, Fig 6B, where an optical transceiver 400 has a metal case with two side members (641), a bottom member (620) and a lid member (610)); 
a printed circuit board (PCB) overlying the bottom member within the metal case (Fig 6A, Fig 6B, where the optical transceiver 400 has a printed circuit board (PCB) (420) overlying the bottom member (620) within the metal case).
Nagarajan fails to explicitly disclose a silicon photonics substrate comprised of a first silicon material and mounted on the PCB within the metal case; a silicon photonics circuit including receiver circuitry and transmitter circuitry heterogeneously formed in the silicon photonics substrate, the receiver circuity being comprised of a second silicon material different from the first silicon material, the transmitter circuitry being comprised of the second silicon material or a third silicon material.  
However, Kim discloses 
a silicon photonics substrate comprised of a first silicon material and mounted on a PCB (Fig 1, section “Design of Si Optical Interposer” page 1 where a transceiver has a silicon photonics substrate (e.g. a Si interposer) comprised of a first silicon material and mounted on a PCB);  
a silicon photonics circuit including receiver circuitry and transmitter circuitry heterogeneously formed in the silicon photonics substrate (Fig 1, section “Design of Si Optical Interposer” page 1 where the transceiver has a silicon photonics circuit (e.g. a Si-PIC) that includes a receiver circuitry (e.g. a PD) and a transmitter circuitry (e.g. a MZ modulator) being heterogeneously (differently) formed in the silicon photonics substrate (e.g. a Si interposer)), the receiver circuity being comprised of a second silicon material different from the first silicon material (Fig 1, section “Design of Si Optical Interposer” page 1 where the receiver circuity (e.g. a PD) is comprised of a second silicon material (i.e. at the Si-PIC) different from the first silicon material (i.e. at the Si interposer)), the transmitter circuitry being comprised of the second silicon material or a third silicon material (Fig 1, section “Design of Si Optical Interposer” page 1 where the transmitter circuitry (e.g. a MZ modulator) is comprised of the second silicon material (i.e. at the Si-PIC)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transceiver 400 as described in Nagarajan, with the teachings of the transceiver as described in Kim. The motivation being is that as shown a transceiver can have a silicon photonics substrate (e.g. a Si interposer) being mounted on a PCB and a silicon photonics circuit (e.g. a Si-PIC) being formed in the silicon photonics substrate (e.g. a Si interposer) and one of ordinary skill in the art can implement this concept into the optical transceiver 400 as described in Nagarajan and have the optical transceiver 400 with a silicon photonics substrate (e.g. a Si interposer) being mounted on the PCB (420) within the metal case and a silicon photonics circuit (e.g. a Si-PIC) being formed in the silicon photonics substrate (e.g. a Si interposer) i.e. as an alternative so as to perform the optical transmission and optical reception of optical signals with the optical elements of the transceiver as described in Kim (instead of the optical elements of the optical transceiver 400 as described in Nagarajan) for the purpose of transmitting data at high data rates and which modification is a simple substitution of known optical elements of a known optical transceiver for others that are similar, namely, for the same purpose and for optimization and which modification yields predictable results.  
Nagarajan as modified by Kim fails to explicitly disclose the silicon photonics circuit including a coherent receiver circuitry and a coherent transmitter circuitry; and the silicon photonics circuit being configured to receive a coherent input light signal, receive a first portion of a laser light from a tunable laser device, and drive modulations of a second portion of the laser light to output a coherent output light signal.
However, Doerr discloses 
a silicon photonics circuit including a coherent receiver circuitry and a coherent transmitter circuitry (Fig 1, where a coherent transceiver has a silicon photonics circuit (e.g. a SiPh PIC) that includes a coherent receiver circuitry (e.g. 90° hybrids, PDs) and a coherent transmitter circuitry (e.g. QPSK modulators)); and 
the silicon photonics circuit being configured to 
receive a coherent input light signal (Fig 1, where the silicon photonics circuit (e.g.  a SiPh PIC) is configured to receive a coherent input light signal (e.g. via Rx in)), 
receive a first portion of a laser light from a tunable laser device (Fig 1, where the silicon photonics circuit (e.g. a SiPh PIC) is configured to receive a first portion of a laser light (e.g. at  90° hybrids, PDs) from a tunable laser device (ITLA)), and 
drive modulations of a second portion of the laser light to output a coherent output light signal (Fig 1, where the silicon photonics circuit (e.g. a SiPh PIC) is configured to drive modulations of a second portion of the laser light (e.g. at QPSK modulators) to output a coherent output light signal (e.g. via Tx out)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transceiver 400 as described in Nagarajan as modified by Kim, with the teachings of the coherent transceiver as described in Doerr. The motivation being is that as shown a coherent transceiver can have a silicon photonics circuit (e.g.  a SiPh PIC) that includes a coherent receiver circuitry (e.g. 90° hybrids, PDs) and a coherent transmitter circuitry (e.g. QPSK modulators) and that receives a laser light from a tunable laser device (ITLA) and one of ordinary skill in the art can implement this concept into the optical transceiver 400 as described in Nagarajan as modified by Kim and have the optical transceiver 400 with a silicon photonics circuit (e.g. a SiPh-PIC) that includes a coherent receiver circuitry (e.g. 90° hybrids, PDs) and a coherent transmitter circuitry (e.g. QPSK modulators) and that receives a laser light from a tunable laser device (ITLA) i.e. as an alternative so as to have an optical transceiver 400 that performs coherent optical communications for the purpose of increasing system flexibility and programmability because coherent optical communications allows the support of different data rates and modulation formats and which modification is a simple implementation of a known concept of a known coherent transceiver into another similar optical transceiver 400 for its improvement and for optimization and which modification yields predictable results.  

Regarding Claim 7, Nagarajan as modified by Kim and Doerr also discloses the package wherein the silicon photonics circuit comprises a polarization beam splitter rotator configured as a shaped silicon waveguide to receive the coherent input light signal delivered from an input port and output a TE-mode light signal of the coherent input light signal and a TM*-mode light signal, the TM*-mode light signal being a substantially a TE-mode light signal rotated 90° from a TM-mode light signal of the coherent input light signal (Doerr Fig 1, where the silicon photonics circuit (e.g.  a SiPh PIC) comprises a polarization beam splitter rotator (i.e. at PBSR for Rx in) configured as a shaped silicon waveguide (e.g. as an optical splitter) to receive the coherent input light signal (Rx in) delivered from an input port (e.g. as described in Nagarajan Fig 6A, Fig 6B) and output a TE-mode light signal (e.g. Y polarization channel) of the coherent input light signal (Rx in) and a TM*-mode light signal, the TM*-mode light signal is a substantially a TE-mode light signal (e.g. Y polarization channel) rotated 90° (i.e. at PBSR for Rx in) from a TM-mode light signal (e.g. X polarization channel) of the coherent input light signal (Rx in)).

Regarding Claim 17, Nagarajan as modified by Kim and Doerr also discloses the package further comprising (i) as an input port an optical connector receptor with a back end coupled to a first fiber and a front end configured to mate with a connector connected with an input fiber, and (ii) as an output port an optical connector receptor with a back end coupled to a second fiber and a front end configured to mate with a connector connected with an output fiber (Nagarajan Fig 6A, Fig 6B, where an input port (418) is an optical connector receptor with a back end coupled to a first fiber (411) and a front end configured to mate with a connector connected with an input fiber, and an output port (419) is an optical connector receptor with a back end coupled to a second fiber (411) and a front end configured to mate with a connector connected with an output fiber). 

Regarding Claim 18, Nagarajan as modified by Kim and Doerr also discloses the package further comprising a fiber-to-silicon coupler configured to hold a first fiber and a second fiber aligned respectively with a first waveguide and a second waveguide of the silicon photonics circuit, the first waveguide leading to a polarization beam splitter rotator and the second waveguide leading to a polarization beam rotator combiner (Doerr Fig 1, where the coherent transceiver has a fiber-to-silicon coupler (i.e. to connect the silicon photonics circuit (e.g.  a SiPh PIC) to input/output fibers) configured to hold a first fiber (e.g. at PBSR for Rx in) and a second fiber (e.g. at PBSR for Tx out) aligned respectively with a first waveguide and a second waveguide of the silicon photonics circuit (e.g.  a SiPh PIC), the first waveguide leading to a polarization beam splitter rotator (i.e. at PBSR for Rx in) and the second waveguide leading to a polarization beam rotator combiner (i.e. at PBSR for Tx out)).    

Regarding Claim 20,  Nagarajan as modified by Kim and Doerr also discloses the package further comprising a transimpedance amplifier chip and a driver chip respectively coupled with two ASIC chips mounted on the PCB for digital signal processing (Nagarajan Fig 6A, Fig 6B, where a transimpedance amplifier chip (435) and a driver chip (434) are respectively coupled with two ASIC chips (i.e. 401, 402) and are mounted on the PCB (420) for digital signal processing (e.g. CDR)).  
 
Regarding Claim 21, Nagarajan as modified by Kim and Doerr also discloses the package further comprises a pluggable feature through a back end of the metal case with multiple electrical pins to plug the integrated coherent optical transceiver into a network system apparatus (Nagarajan Fig 6A, Fig 6B, where a pluggable feature through a back end (426) of the metal case with multiple electrical pins (422) allow to plug the optical transceiver 400 into a network system apparatus).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al (US Pub 20170093124) in view of Kim et al (2.5D Silicon Optical Interposer for 400 Gbps Electronic-Photonic Integrated Circuit Platform Packaging) in further view of Doerr (US Pub 20140153931) in further view of Feng et al (US Pub 20140079082).

Regarding Claim 2, Nagarajan as modified by Kim and Doerr fails to explicitly disclose the package wherein the silicon photonics substrate is a silicon photonics chip comprising waveguides formed by silicon-related materials formed in a silicon-on-insulator substrate comprising a plurality of conductive through-silicon vias for connecting chips mounted on top thereof to a board grid array.
	However, Feng discloses 
a silicon photonics chip comprising waveguides formed by silicon-related materials formed in a silicon-on-insulator substrate comprising a plurality of conductive through-silicon vias for connecting chips mounted on top thereof to a board grid array (Fig 1A, paragraphs [24][25] where a silicon photonics substrate (100) is a silicon photonics chip comprising waveguides (e.g. 104, 105) formed by silicon-related materials (i.e. silicon) formed in a silicon-on-insulator (SOI) substrate comprising a plurality of conductive through-silicon vias (e.g. in pit 112) for connecting chips (e.g. laser chip 120) being mounted on top thereof to a connection and where it is known to a person skilled in the art that the connection uses a board grid array so as to mount and conduct electrical signals). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transceiver 400 as described in Nagarajan as modified by Kim and Doerr, with the teachings of the silicon photonics substrate (100) as described in Feng. The motivation being is that as shown a silicon photonics substrate (100) can be a silicon photonics chip comprising waveguides (e.g. 104, 105) being formed in a silicon-on-insulator (SOI) substrate and comprising a plurality of conductive through-silicon vias (e.g. in pit 112) for connecting chips (e.g. laser chip 120) that are mounted on top thereof to a connection (board grid array) and one of ordinary skill in the art can implement this concept into the optical transceiver 400 as described in Nagarajan as modified by Kim and Doerr and have the optical transceiver 400 with a silicon photonics substrate (100) that is a silicon photonics chip comprising waveguides (e.g. 104, 105) being formed in a silicon-on-insulator (SOI) substrate and comprising a plurality of conductive through-silicon vias (e.g. in pit 112) for connecting chips (e.g. a tunable laser device ITLA) that are mounted on top thereof to a connection (board grid array) i.e. as an alternative so as to have the optical transceiver 400 with a tunable laser device ITLA being embedded and tightly fitted into a silicon photonics substrate (100)  for the purpose of achieving increased connectivity and compactness and which modification is a simple implementation of a known concept of a known silicon photonics substrate (100) into a known optical transceiver 400 for their improvement and for optimization and which modification yields predictable results.     

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al (US Pub 20170093124) in view of Kim et al (2.5D Silicon Optical Interposer for 400 Gbps Electronic-Photonic Integrated Circuit Platform Packaging) in further view of Doerr (US Pub 20140153931) in further view of Feng et al (US Pub 20140079082) in further view of Klamkin et al (US Pub 20170207600).

Regarding Claim 3, Nagarajan as modified by Kim and Doerr fails to explicitly disclose the package further comprising the tunable laser device including two laser diode chips configured to have electrodes of respective two gain regions facing down to mount on the silicon photonics substrate patterned with a plurality of surface fiducials, vertical stoppers, edge stoppers, and bond pads on the silicon photonics substrate, and to have respective backend facets of the two gain regions aligned optically with a wavelength tuning section and a front-end facet of a first one of the two gain regions outputting the laser light.
	However, Feng discloses 
a tunable laser device including a laser diode chip configured to have an electrode of a respective gain region facing down to mount on a silicon photonics substrate patterned with a plurality of surface fiducials, vertical stoppers, edge stoppers, and bond pads on the silicon photonics substrate, and to have a respective backend facet of the gain region aligned optically with a wavelength tuning section and a front-end facet of a first one of the gain region outputting a laser light (Fig 1A, paragraphs [24][25] where a tunable laser device includes a laser diode chip (120) configured to have an electrode (122) of a respective gain region facing down to mount on a silicon photonics substrate (100) patterned with a plurality of surface fiducials (markers) (i.e. at 112), vertical stoppers (i.e. at 114), edge stoppers (i.e. at 114), and bond pads (i.e. at 113) on the silicon photonics substrate (100), and to have a respective backend facet of the gain region (i.e. at  laser diode chip 120) being aligned optically with a wavelength tuning section (e.g. 110) and a front-end facet of a first one of the gain region (i.e. at laser diode chip 120) outputting a laser light (i.e. via 109)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transceiver 400 as described in Nagarajan as modified by Kim and Doerr, with the teachings of the silicon photonics substrate (100) as described in Feng. The motivation being is that as shown a laser diode (chip 120) can be configured to have an electrode (122) of a respective gain region facing down to mount on a silicon photonics substrate (100), be aligned optically with a wavelength tuning section (e.g. 110) and output a laser light (i.e. via 109) and one of ordinary skill in the art can implement this concept into the optical transceiver 400 as described in Nagarajan as modified by Kim and Doerr and have the optical transceiver 400 with a tunable laser device (ITLA) being configured to have an electrode (122) of a respective gain region facing down to mount on a silicon photonics substrate (100), be aligned optically with a wavelength tuning section (e.g. 110) and output a laser light (i.e. via 109)  i.e. as an alternative so as to have the optical transceiver 400 a tunable laser device ITLA being embedded and tightly fitted into a silicon photonics substrate (100)  for the purpose of achieving increased connectivity and compactness and which modification is a simple implementation of a known concept of a known silicon photonics substrate (100) into a known optical transceiver 400 for their improvement and for optimization and which modification yields predictable results. Furthermore, having two laser diodes chips (120), instead of one, is a duplication of parts and is obvious. This is because this modification requires only ordinary skill in the art to perform and yields predictable results. Also, a person skilled in the art would recognize that having two laser diodes chips (120), instead of one, is useful so as to provide protection/redundancy. 
 Nagarajan as modified by Kim and Doerr and Feng fails to explicitly disclose the electrodes being p-positive electrodes. 
 However, Klamkin discloses
an electrode being a p-positive electrode (Fig 1, where an electrode (112) is a p-positive electrode (p-metal)).   
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the electrodes 122 as described in Nagarajan as modified by Kim and Doerr and Feng, with the teachings of the electrode (112) as described in Klamkin. The motivation being is that as shown an electrode (112) can be a p-positive electrode (p-metal) and one of ordinary skill in the art can implement this concept into the electrodes 122 as described in Nagarajan as modified by Kim and Doerr and Feng and better show and illustrate that the electrodes 122 are p-positive electrodes (p-metal) i.e. so as to make a connection between the flip chips and the silicon photonics substrate and which combination is a simple implementation of a known concept of a known electrode (112) into others electrodes 122 that are similar, namely, for better clarifying their structure and/or configuration and which combination yields predictable results.  
 
Claims 6, 8-10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al (US Pub 20170093124) in view of Kim et al (2.5D Silicon Optical Interposer for 400 Gbps Electronic-Photonic Integrated Circuit Platform Packaging) in further view of Doerr (US Pub 20140153931) in further view of Palmer et al (US Pat 10637584).


Regarding Claim 6, Nagarajan as modified by Kim and Doerr fails to explicitly disclose the package wherein the silicon photonics circuit comprises a first power splitter coupled to the tunable laser device and configured to split the laser light to the first portion and the second portion with an X:Y ratio ranging from 10:90 to 50:50.  
	However, Palmer discloses 
	a silicon photonics circuit comprising a first power splitter coupled to a laser device and configured to split a laser light to a first portion and a second portion with an X:Y ratio ranging from 10:90 to 50:50 (Fig 5, where a transceiver has a silicon photonics circuit (PIC 390) that comprises a first power splitter (351) coupled to a laser device (303) and is configured to split a laser light (311) to a first portion and a second portion with an X:Y ratio ranging from 10:90 to 50:50 (this is because the laser light (311) is split in an equal manner for a transmitter portion and a receiver portion)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transceiver 400 as described in Nagarajan as modified by Kim and Doerr, with the teachings of the transceiver as described in Palmer. The motivation being is that as shown a transceiver can have a silicon photonics circuit (PIC 390) with a first power splitter (351) coupled to a laser device (303) and being configured to split a laser light (311) to a first portion and a second portion with an X:Y ratio and one of ordinary skill in the art can implement this concept into the optical transceiver 400 as described in Nagarajan as modified by Kim and Doerr and have the optical transceiver 400 with a silicon photonics circuit (e.g. a SiPh-PIC) that includes a first power splitter (351) coupled to the tunable laser device (ITLA) and being configured to split laser light to a first portion and a second portion with an X:Y ratio i.e. as an alternative so as to perform the optical transmission and optical reception of the optical signals using two optical transmitters and two optical receivers as described in Palmer (instead of six optical transmitters and six optical receivers as described in Doerr) so as to reduce cost and size and which modification is a simple implementation of a known concept of a known transceiver into another similar optical transceiver 400 for its improvement and for optimization and which modification yields predictable results.  

Regarding Claim 8, Nagarajan as modified by Kim and Doerr fails to explicitly disclose the package wherein the silicon photonics circuit comprises a second power splitter configured as a 3 dB coupler to split the first portion of the laser light in two halves as two local oscillator signals.
However, Palmer discloses  
	a silicon photonics circuit comprising a second power splitter configured as a 3 dB coupler to split a first portion of a laser light in two halves as two local oscillator signals (Fig 5, where a transceiver has a silicon photonics circuit (PIC 390) that comprises a second power splitter (318) configured as a 3 dB (half) coupler to split a first portion of a laser light (311) in two halves as two local oscillator signals (i.e. for two hybrid receivers 330X, 330Y) (this is because the first portion of the laser light (311) is split in an equal manner for two parts of a receiver portion)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transceiver 400 as described in Nagarajan as modified by Kim and Doerr, with the teachings of the transceiver as described in Palmer. The motivation being is that as shown a transceiver can have a silicon photonics circuit (PIC 390) that comprises a second power splitter (318) configured as a 3 dB (half) coupler to split a first portion of a laser light (311) in two halves as two local oscillator signals (i.e. for two hybrid receivers 330X, 330Y) and one of ordinary skill in the art can implement this concept into the optical transceiver 400 as described in Nagarajan as modified by Kim and Doerr and have the optical transceiver 400 with a silicon photonics circuit (e.g. a SiPh-PIC) that comprises a second power splitter (318) configured as a 3 dB (half) coupler to split a first portion of a laser light from the tunable laser device (ITLA) in two halves as two local oscillator signals (i.e. for two hybrid receivers 330X, 330Y) i.e. as an alternative so as to perform the optical transmission and optical reception of the optical signals using two optical transmitters and two optical receivers as described in Palmer (instead of six optical transmitters and six optical receivers as described in Doerr) so as to reduce cost and size and which modification is a simple implementation of a known concept of a known transceiver into another similar optical transceiver 400 for its improvement and for optimization and which modification yields predictable results.  
 
Regarding Claim 9, Nagarajan as modified by Kim and Doerr and Palmer also discloses the package wherein the silicon photonics circuit comprises two 90° hybrid receivers, one of which is configured to obtain a first hybrid light signal combining the TE-mode light signal and a first of the two local-oscillator signals and to convert the first hybrid light signal to a first hybrid current signal; another of which is configured to obtain a second hybrid light signal combining the TM*-mode light signal and a second of the two local-oscillator signals and convert the second hybrid light signal to a second hybrid current signal (Palmer Fig 5, where the silicon photonics circuit (PIC 390) comprises two 90° hybrid receivers (330X, 330Y), one of which is configured to obtain a first hybrid light signal combining a TE-mode light signal (e.g. Y polarization channel) and a first of the two local-oscillator signals (i.e. from 318) and to convert the first hybrid light signal to a first hybrid current signal (YI_RX, YQ_RX) and another of which is configured to obtain a second hybrid light signal combining a TM*-mode light signal and a second of the two local-oscillator signals (i.e. from 318) and convert the second hybrid light signal to a second hybrid current signal (XI_RX, XQ_RX)).  
 
Regarding Claim 10, Nagarajan as modified by Kim and Doerr and Palmer also discloses the package wherein a transimpedance amplifier chip is flip-mounted on the silicon photonics substrate (Kim Fig 1, section “Design of Si Optical Interposer” page 1 where a transimpedance amplifier chip (TIA) is flip-mounted on the silicon photonics substrate (e.g. a Si interposer)) and coupled electrically to the two 90° hybrid receivers to process the first hybrid current signal and the second hybrid current signal into respective voltage signals (Palmer Fig 5, where a TIA (i.e. in 360 as shown in Fig 8) couples electrically to the two 90° hybrid receivers (330X, 330Y) to process the first hybrid current signal (YI_RX, YQ_RX) and the second hybrid current signal (XI_RX, XQ_RX) into respective voltage signals). 

Regarding Claim 19, Nagarajan as modified by Kim and Doerr and Palmer also discloses the package wherein each of the two 90° hybrid receivers comprises a plurality of photo detectors (Palmer Fig 5, where each of the two 90° hybrid receivers (330X, 330Y) comprises a plurality of photo detectors (336)). 

Claims 11-16 rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al (US Pub 20170093124) in view of Kim et al (2.5D Silicon Optical Interposer for 400 Gbps Electronic-Photonic Integrated Circuit Platform Packaging) in further view of Doerr (US Pub 20140153931) in further view of Osenbach et al (US Pub 20180351684).
 
Regarding Claim 11, Nagarajan as modified by Kim and Doerr fails to explicitly disclose the package wherein the silicon photonics circuit comprises two in-phase/quadrature-phase modulators, each being configured as a waveguide-based Mach-Zehnder interferometer with an in-phase branch and a quadrature-phase branch including an additional 90° phase shifter.  
However, Osenbach discloses  
a silicon photonics circuit comprising two in-phase/quadrature-phase modulators, each being configured as a waveguide-based Mach-Zehnder interferometer with an in-phase branch and a quadrature-phase branch including an additional 90° phase shifter (Fig 1A, Fig 1C, where a silicon photonics circuit (TX PIC) comprises two in-phase/quadrature-phase modulators (IQ MZMs), each being configured as a waveguide-based Mach-Zehnder interferometer (MZM) with an in-phase branch (I) and a quadrature-phase branch (Q) including an additional 90° phase shifter (109) (as shown in Fig 1C)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the coherent transmitter circuitry (e.g. QPSK modulators) as described in Nagarajan as modified by Kim and Doerr, with the teachings of the in-phase/quadrature-phase modulators (IQ MZMs) as described in Osenbach. The motivation being is that as shown a silicon photonics circuit (TX PIC) can comprise two in-phase/quadrature-phase modulators (IQ MZMs), each being configured as a waveguide-based Mach-Zehnder interferometer with an in-phase branch (I) and a quadrature-phase branch (Q) including an additional 90° phase shifter (109) and one of ordinary skill in the art can implement this concept into the coherent transmitter circuitry (e.g. QPSK modulators) as described in Nagarajan as modified by Kim and Doerr and have the coherent transmitter circuitry (e.g. QPSK modulators) comprise two in-phase/quadrature-phase modulators (IQ MZMs), each being configured as a waveguide-based Mach-Zehnder interferometer with an in-phase branch (I) and a quadrature-phase branch (Q) including an additional 90° phase shifter (109) i.e. as an alternative so as to apply a known IQ modulation technique that uses Mach-Zehnder interferometers for the purpose of performing optical modulation and transmission of data at a high capacity and which modification is a simple implementation of a known concept of known in-phase/quadrature-phase modulators (IQ MZMs) into a known coherent transmitter circuitry (e.g. QPSK modulators) for its improvement and for optimization and which combination yields predictable results.  
  
Regarding Claim 12, Nagarajan as modified by Kim and Doerr and Osenbach also discloses the package further comprising a driver chip flip-mounted on the silicon photonics substrate  (Kim Fig 1, section “Design of Si Optical Interposer” page 1 where a driver is chip flip-mounted on the silicon photonics substrate (Si interposer)) and coupled electrically to the two in-phase/quadrature-phase modulators to provide bias voltages and driving signals to control 4-level I/Q modulations of two light signals respectively through the two waveguide-based Mach-Zehnder interferometers (Osenbach Fig 1A, Fig 1C, where a driver (IC1 to IC8) is coupled electrically to the two in-phase/quadrature-phase modulators (IQ MZMs) to provide bias voltages and driving signals to control 4-level I/Q modulations (XI, XQ, YI, YQ) (i.e. because of IQ and polarization) of two light signals respectively through the two waveguide-based Mach-Zehnder interferometers (MZMs)).

Regarding Claim 13, Nagarajan as modified by Kim and Doerr and Osenbach also discloses the package wherein the silicon photonics circuit comprises a polarization beam rotator combiner coupled to the two in-phase/quadrature-phase modulators to output one of the two modulated light signals to a TE-mode modulated light signal while rotate another of the two modulated light signals to a TM-mode modulated light signal, and combine the TE-mode modulated light signal with the TM-mode modulated light signal to a coherent modulated light signal (Osenbach Fig 1A, Fig 1C, where the silicon photonics circuit (TX PIC) comprises a polarization beam rotator combiner (i.e. at 1014) coupled to the two in-phase/quadrature-phase modulators (IQ MZMs) to output one of the two modulated light signals to a TE-mode modulated light signal (e.g. Y polarization channel) while rotate another of the two modulated light signals to a TM-mode modulated light signal (e.g. X polarization channel), and combine the TE-mode modulated light signal (e.g. Y polarization channel) with the TM-mode modulated light signal (e.g. X polarization channel) to a coherent modulated light signal).   
  
Regarding Claim 14, Nagarajan as modified by Kim and Doerr and Osenbach also discloses the package wherein the silicon photonics circuit further comprises one or more optical attenuators integrated to respectively couple with the polarization beam rotator combiner for balancing optical power of the TE-mode modulated light signal with that of the TM-mode modulated light signal (Osenbach Fig 1A, Fig 1C, Fig 4A, where the silicon photonics circuit (TX PIC) further comprises one or more optical attenuators (VOAs) (as shown in Fig 4A) integrated to respectively couple with a polarization beam rotator combiner (e.g. ROT, PBC) for balancing optical power of a TE-mode modulated light signal (e.g. Y polarization channel) with that of a TM-mode modulated light signal (e.g. X polarization channel)).

Regarding Claim 15, Nagarajan as modified by Kim and Doerr and Osenbach also discloses the package further comprising a polarization-independent semiconductor optical amplifier coupled with the polarization beam rotator combiner in the silicon photonics circuit to provide a wide range of output power of the coherent modulated light signal and coupled with a fiber to deliver the coherent modulated light signal as a coherent output light signal (Osenbach Fig 1A, Fig 1C, Fig 4A, where a polarization-independent semiconductor optical amplifier (SOA) (as shown in Fig 4A) is coupled with the polarization beam rotator combiner (e.g. ROT, PBC) in the silicon photonics circuit (TX PIC) to provide a wide range of output power of the coherent modulated light signal and is coupled with a fiber to deliver the coherent modulated light signal as a coherent output light signal). 
  
Regarding Claim 16, Nagarajan as modified by Kim and Doerr and Osenbach also discloses the package wherein the polarization-independent semiconductor optical amplifier is a chip mounted on the silicon photonics substrate (Osenbach Fig 1A, Fig 1C, Fig 4A, where the polarization-independent semiconductor optical amplifier (SOA) (as shown in Fig 4A) is a chip (integrated circuit) mounted on the silicon photonics substrate (e.g. Si interposer) (i.e. as shown in Kim Fig 1)).


Allowable Subject Matter
In view of Applicant’s response claims 4-5 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636